


Exhibit 10.25
[exhibit1025separation_image1.jpg]


July 21, 2014


Ralph Macchio
24 Cherokee Court
Sparta, NJ 07871
Dear Ralph:
This letter (the “Agreement”) confirms our mutual agreement with regard to your
separation from Coty Inc. (the “Company” and, collectively with its affiliates,
“Coty”) and the terms of your employment before such separation.
1.
Effective Date. This Agreement will be effective beginning on the date you have
executed the Agreement and delivered it to the Company and it has become
irrevocable pursuant to paragraph 21 (the “Effective Date”).

2.
Separation Date. Your employment with the Company will terminate on June 30,
2015 (your “Scheduled Retirement Date”) or such earlier date on which your
employment ends pursuant to paragraph 4 below. The date your employment with the
Company actually terminates is referred to in this Agreement as the “Separation
Date.”

3.
During Employment.

(a)
At-Will Employment. Notwithstanding anything to the contrary in this Agreement,
your employment with the Company remains “at will,” which means that you or the
Company may terminate this Agreement and your employment at any time, for any
reason or no reason, with or without notice.

(b)
Title and Duties. Until the Separation Date, you shall continue to be the
Company’s Senior Vice President, Chief Scientific Officer and a member of the
Company’s Executive Committee and shall report to the Chief Executive Officer
(“CEO”). You shall perform all duties customarily associated with such office
and, in particular, you will work with the President – Categories to lead the
integration of the R&D function within the One Coty organizational design and
assist in the identification of your successor. From January 1, 2015 through
your Separation Date you will focus more of your time and attention on the
identification of your successor and, once identified, the transition of your
role to your designated successor.

(c)
Salary. The Company shall continue paying you a base salary at the rate of
$437,100.00 per year, plus any merit increase awarded in October 2014 (in







--------------------------------------------------------------------------------




accordance with prior evaluation criteria, and paid at the same time and subject
to the same guidelines as for active employees) (“Base Salary”) through your
Separation Date. The Company shall pay your Base Salary in accordance with its
regular payroll practices.
(d)
Benefits. You will continue to be eligible to participate in the Company’s
medical and dental plans for active employees, on the same cost-sharing basis
through your Separation Date. You will continue to be deemed a regular employee
of the Company throughout your period of employment under this Agreement for
purposes of your eligibility to participate in the Company’s other benefit
plans, including the 401k Plan and the Coty Long Term Incentive Program
(“LTIP”). Your rights under such plans will be determined in accordance with
their terms.

(e)
Vacation. You will continue to accrue vacation time through your Separation
Date.

4.
Separation Before Scheduled Retirement Date

(a)
Termination of Employment for Cause. If you resign from the Company before your
Scheduled Retirement Date, or if the Company terminates your employment before
your Scheduled Retirement Date for Cause, you will not be entitled to any
compensation or benefits thereafter other than your Accrued Benefits. For
purposes of this Agreement, (x) “Cause” has the meaning given that term under
the LTIP, and (y) your “Accrued Benefits” means (i) your accrued but unpaid
salary as of the Separation Date, (ii) payment of any accrued but unused
vacation time, (iii) any unreimbursed documented business expenses for which you
are entitled to reimbursement under the Company’s business expense policy, and
(iv) any amounts or benefits to which you are entitled as of the Separation Date
under the terms of any Company benefit plans in which you participate, including
the LTIP.

(b)
Termination Without Cause. If the Company terminates your employment without
Cause before the Scheduled Retirement Date, (i) you will receive your Accrued
Benefits, (ii) you will continue to receive your Base Salary through your
Scheduled Retirement Date, (iii) you will receive the FY14 APP Bonus (as defined
below), and (iv) you will receive the compensation and benefits outlined in
paragraph 6, below; provided the Release Certificate (as defined below) is
executed and not revoked.

(c)
Death or Disability. If your employment with the Company terminates before the
Scheduled Retirement Date by reason of your death or Disability (as defined in
the LTIP), you or your estate will be entitled to (i) your Accrued Benefits, and
(ii) the FY14 APP Bonus.




2





--------------------------------------------------------------------------------






5.
Compensation and Benefits After Scheduled Retirement Date.

(a)
Accrued Benefits. You will be entitled to your Accrued Benefits through the
Scheduled Retirement Date.

(b)
FY14 APP Bonus. You will be eligible to earn for the fiscal year ending June 30,
2014 (“FY14”) a bonus (“FY14 APP Bonus”) under the Coty Inc. Annual Performance
Plan (“APP Plan”) based on the Company’s financial performance and your personal
performance objectives for FY14, as previously set by the Company. The
evaluation of your personal performance objectives is at the sole discretion of
the Company, in accordance with prior evaluation criteria. The FY14 APP Bonus
will be paid at the same time and be subject to the same plan guidelines as for
active employees.

(c)
Medical and Dental Coverage. After the Scheduled Retirement Date you will be
eligible to receive Retiree Medical benefits under Coty’s post-retirement
medical benefits plan. You will receive general information about such Retiree
Medical benefits as well as your right to elect continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). In the event that you
timely elect Retiree Medical or COBRA continuation coverage you shall be solely
responsible for your portion of any group medical and dental insurance premiums,
including all administrative charges. For purposes of determining the duration
of such COBRA coverage, your COBRA coverage will be deemed to commence on the
day after the Retirement Date.

6.
Conditional Compensation and Benefits. Provided that (i) you remain continuously
employed by the Company through the earlier of (x) your Scheduled Retirement
Date or (y) your termination of employment by the Company for any reason other
than by your resignation or for Cause, and (ii) you execute during the 10-day
period immediately following your Separation Date, and do not timely revoke, the
release certificate in the form attached hereto as Attachment A (the “Release
Certificate”), the Company will provide you with the following compensation and
benefits (the “Conditional Compensation and Benefits”):

(a)
Retirement Treatment. You shall, on July 1, 2015, be considered eligible to
receive “Retirement” treatment under the LTIP, as defined by Section 2.39 of the
LTIP (as amended April 8, 2013).

(b)
FY15 Bonus. Provided you remain employed through June 30, 2015, you will be
eligible to earn for the fiscal year ending June 30, 2015 (“FY15”) a bonus under
the APP Plan (“FY15 Bonus”). If your employment terminates prior to June 30,
2015, the FY15 Bonus shall be prorated for the time you were employed. The FY15
Bonus will calculated in the same manner as the FY14 APP Bonus. The FY15     


3





--------------------------------------------------------------------------------






Bonus shall be calculated in the same manner as for all executive level
employees.
(c)
Partial Waiver of Noncompetition and Non-Solicitation: The Company shall waive
one year of your two year noncompetition and non-solicitation restrictions
pursuant to the Coty Inc. Confidentiality, Invention & Noncompetition Agreement,
between you and Coty Inc. dated May 29, 1998 (the “Confidentiality &
Noncompetition Agreement”).

(d)
Company Car. The Company shall contribute up to $40,000.00 towards the purchase
of your current company car within sixty (60) days of the Separation Date.

7.
Confidentiality & Noncompetition Agreement. The Company shall enforce the
noncompetition and non-solicitation restrictions under the Confidentiality &
Noncompetition Agreement for a period of one (1) year from your Scheduled
Retirement Date (“Non-Compete Period”). During such Non-Compete Period, the
Company shall pay you your Base Salary in accordance with its regular payroll
practices.

8.
Deductions and Withholdings.

(a)
Except as otherwise expressly provided in this Agreement or in any Company
benefit plan applicable to you, all amounts payable under this Agreement shall
be paid in accordance with the Company’s ordinary payroll practices less such
deductions and income and payroll tax withholding as may be required under
applicable law. Any property, benefits and perquisites provided to you under
this Agreement shall be taxable to you as provided by law.

(b)
In the event of the termination of your employment for any reason, the Company
reserves the right, to the extent permitted by law and in addition to any other
remedy the Company may have, to deduct from any monies that are otherwise
payable to you and that do not constitute deferred compensation within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder (“Section 409A”) all monies you may owe to the
Company at the time of or subsequent to the termination of your employment with
the Company (including, without limitation, any negative vacation balance). To
the extent any law requires an employee’s consent to the offset provided in this
Section 17.2 and permits such consent to be obtained in advance, this Agreement
shall be deemed to provide the required consent.












4





--------------------------------------------------------------------------------






9.
Section 409A.

(a)
In General. All payments and benefits under this Agreement are intended either
to be exempt from, or to comply with, the requirements of Section 409A, and this
Agreement shall be interpreted and administered in a manner consistent with such
intent.

(b)
Separation from Service. References in this Agreement to “termination of
employment” and similar terms shall mean a “separation from service” as
determined under Section 409A. A separation from service shall be deemed to
occur if it is anticipated that the level of services you will perform after a
certain date (whether as an employee or as an independent contractor) will
permanently decrease to no more than 20% of the average level of services
provided by you in the immediately preceding thirty six (36) months.

(c)
Payments Contingent on General Release. If the timing of your execution of a
General Release could (but for this Section 9) affect whether an amount that is
subject to Section 409A is paid in the taxable year of termination or is instead
paid in the next succeeding year (the “Second Year”), then payment of such
amount shall be made no earlier than January 1 of the Second Year.

(d)
Six-Month Delay. If you are a “specified employee” as defined in Section 409A at
the time of your termination of employment, no amount that is subject to Section
409A and that becomes payable by reason of your termination of employment shall
be paid before the expiration of the 6-month period beginning on your
termination of employment, or, if earlier, your death.

(e)
Reimbursement of Expenses or In-Kind Benefits. Reimbursements of expenses and
in-kind benefits shall be treated as follows: (i) the amount of such expenses
eligible for reimbursement or in-kind benefits provided in any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits
provided in any other taxable year, except as otherwise allowed by Section 409A;
(ii) any reimbursement shall be made on or before the last day of the calendar
year following the calendar year in which the expenses to be reimbursed were
incurred; and (iii) no right to reimbursement or in-kind benefits may be
liquidated or exchanged for another benefit.

(f)
Amendment. The Company may, without your consent, amend any provision of this
Agreement to the extent that, in the reasonable judgment of the Company, such
amendment is necessary or advisable to avoid the imposition on you of any tax,
interest or penalties pursuant to Section 409A. Any such amendment shall
maintain, at a minimum, the original economic benefit to you of the applicable
provision.


5





--------------------------------------------------------------------------------






10.
Company Property.

(a)
In General. You agree that all patents, patentable inventions, copyrights, trade
secret rights, trademark rights and associated goodwill, rights in know-how, and
all other intellectual property rights, as well as all their physical and
intangible embodiments, that are conceived, discovered, developed, created or
reduced to practice by you, solely or in collaboration with others, during the
period of your employment with the Company and that relate in any manner to the
business of the Company that you may be directed to undertake, investigate or
experiment with or that you may become associated with in performing services
for the Company or for Coty (collectively, “Intellectual Property”) are the sole
property of the Company. The Company and you expressly agree that each
copyrightable work created in whole or part by you at the direction of the
Company or relating to the business of the Company shall be considered a "work
made for hire" to the maximum extent allowed by law, and that Company shall be
considered the "author" of each such work, as those terms are defined in the
Copyright Act 17 U.S.C. §101, et seq. At the Company's request or in the event
any Intellectual Property is deemed for any reason to be owned by you, you also
agree to assign (or cause to be assigned) and hereby assign fully to the Company
all such Intellectual Property.

(b)
Further Assurances. You agree to assist the Company or its designee, at the
Company’s expense, in every lawful way to secure, document and record the
Company’s rights in Intellectual Property, including the disclosure to the
Company of all pertinent information and data with respect to all Intellectual
Property, the execution of all applications, specifications, oaths, assignments
and all other instruments that the Company may deem necessary in order to apply
for and obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive right, title and
interest in and to all Intellectual Property. You also agree that your
obligation to execute or cause to be executed any such instrument or papers
shall continue after the termination of this Agreement. You further agree not to
assert or make a claim of ownership of any Intellectual Property, and that you
will not file any applications for patents or copyright or trademark
registration relating to any Intellectual Property.

(c)
Pre-Existing Materials. You agree that if in the course of performing services
for the Company, you incorporated into or in any way used in creating
Intellectual Property any pre-existing invention, improvement, development,
concept, discovery, works, or other proprietary right or information owned by
you or in which you have an interest, (i) you will inform the Company, in
writing, and (ii) you hereby grant the Company a nonexclusive, royalty-free,
perpetual,




6





--------------------------------------------------------------------------------






irrevocable, worldwide license to make, have made, modify, sell, copy and
distribute, and to use or exploit in any way and in any medium, whether or not
now known or existing, such item as part of or in connection with such
Intellectual Property. You hereby represent that you have not and will not
incorporate any invention, improvement, development, concept, discovery,
intellectual property or other proprietary information owned by any party other
than you into any Intellectual Property without the Company’s prior written
permission.
(d)
Certification. You hereby certify that all Intellectual Property has been
disclosed to and assigned to the Company.

11.
Nondisclosure. Except with prior written permission from the Company’s General
Counsel, you agree not to disclose the terms and conditions of this Agreement to
anyone except (i) as reasonably necessary to enforce this Agreement; (ii) to
your attorneys and tax consultants; (iii) to your spouse; (iv) to any government
or self-regulatory agency; or (v) pursuant to compulsory legal process or a
court order.

12.
Nondisparagement; Public Announcement.

(a)
Both the Company and you agree to take no action or make any statement in any
form that is intended, or would reasonably be expected, to harm or disparage or
impair the reputation of the other.

(b)
You and the Company will jointly prepare and issue a public announcement
regarding your departure, and you agree not to issue a different public
announcement without prior Company consent.

13.
Resignation from Positions. As of the Separation Date you will be deemed to have
resigned from all officer and director positions that you may have held with the
Company or its affiliates (collectively, “Coty”). If for any reason this
paragraph 13 is deemed insufficient to effect any such resignation, you hereby
authorize the Secretary or any Assistant Secretary of the Company to execute
such documents or instruments as may be deemed reasonably necessary or desirable
to effect such resignation, and to act as your attorney-in-fact solely for the
purpose of so effecting such resignation.

14.
Additional Terms.

(a)
You agree that except as otherwise provided in this Agreement you are not
entitled to any additional compensation, payments, or benefits from Coty,
including under any offer letter, previous employment agreement or under the
laws of any other country, and that no representations or promises to the
contrary have been made to you.


7





--------------------------------------------------------------------------------






(b)
The Company shall not object to any application for unemployment benefits by
you. Nothing in this Agreement shall be construed to limit your ability to make
any lawful application for unemployment benefits.

(c)
Upon terminating your employment for any reason or whenever so directed by the
Company, you shall return any documents, papers, drawings, plans, diskettes,
tapes, data, manuals, forms, notes, tables, calculations, reports, or other
items which you have received, or in or on which you have stored or recorded
Coty data or information, in the course of your employment as well as all copies
and any material into which any of the foregoing has been incorporated and any
other Coty property which may be in your possession or control, to the Company
or to such entity as Coty may direct, without right of retention.

15.
General Release.

(a)
For purposes of this Agreement:

(i)
“Released Parties” means the Company, its past and present direct and indirect
affiliates, predecessors, successors, and assigns, their respective past and
present officers, directors, employees, attorneys, representatives, and agents,
whether acting as agents or in their individual capacities, and any Company or
other applicable retirement or welfare plans (and their respective plan
administrators, fiduciaries, trustees, and insurers).

(ii)
“Releasing Parties” means you and your heirs, beneficiaries, trustees,
administrators, executors, assigns, and legal representatives.

(b)
In consideration of the agreements of the Company in this Agreement, and with
the intention of binding the Releasing Parties, you hereby release, waive,
forever discharge the Released Parties from, and acknowledge full accord and
satisfaction of, all Claims against the Released Parties that you now have or
may have in the future. As used in this Agreement, “Claims” means claims of any
kind under any legal or equitable theory, whether known or unknown, and whether
asserted or unasserted, by reason of any act, omission, transaction, agreement
or occurrence, including:

(i)
claims relating to or arising from your employment, or termination of your
employment, with the Company, including claims for bonuses or severance
entitlements;






8





--------------------------------------------------------------------------------






(ii)
claims for employee benefits, including claims under the Employee Retirement
Income Security Act of 1974;

(iii)
contract or quasi-contract claims;

(iv)
claims of employment discrimination, harassment or retaliation, including claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866
and 1991, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Family & Medical
Leave Act, the New York State and New York City Human Rights Laws, the New York
Whistleblower Law, the New York Labor Law, the New York Civil Rights Law, and
the New York Constitution, the New Jersey Conscientious Employee Protection Act,
, the New Jersey Equal Pay Act, the New Jersey Family Leave Act, the New Jersey
Law Against Discrimination, the New Jersey Smokers' Rights Law, the New Jersey
Wage and Hour Law, the New Jersey Wage Payment Law, the New Jersey Constitution,
in each case as such laws have been amended from time to time;

(v)
claims for slander, libel, defamation, negligent or intentional infliction of
emotional distress, personal injury, prima facie tort, negligence, compensatory
or punitive damages, or any other claim for damages or injury of any kind; and

(vi)
claims for monetary recovery, including attorneys’ fees and other costs and
disbursements.

(c)
This paragraph 15 applies to all Claims arising on or before the date of your
execution of this Agreement, but shall not affect any rights or Claims arising
thereafter. This paragraph 15 shall not affect your right to enforce the terms
of this Agreement. With respect to all Claims to which this paragraph 15
applies, you hereby waive your rights under any state or federal statute that
provides that a general release does not extend to claims in your favor that you
do not know or suspect to exist at the time of executing this Agreement, and
that if known to you would have had to have materially affected your settlement
with the Company. You represent that you have not assigned or given away any of
the Claims that you have released in this Agreement.

16.
You agree that you will not recover upon, or otherwise enforce or accept monies
from, any judgment, decision, or award, in each case with respect to any Claim
released by you in paragraph 15.


9





--------------------------------------------------------------------------------






17.
The making of this Agreement is not intended, and shall not be construed, as an
admission that any of the Released Parties has violated any law, breached any
contract, or committed any wrong against you.

18.
You acknowledge that the Company has made no promises, commitments or
representations to you other than those contained in this Agreement and that you
have not relied upon any statement or representation made by the Company with
respect to the basis or effect of this Agreement.

19.
You are hereby advised to consult and have had the opportunity to consult with
an attorney before signing this Agreement.

20.
You acknowledge that you were given 21 days in which to review and consider this
Agreement, and that if you executed it before the end of the 21-day period such
early execution was completely voluntary.

21.
You acknowledge that for a period of seven days after you sign this Agreement
you have the right to revoke it by providing notice in writing to the Company’s
General Counsel, by hand delivery, certified mail or overnight courier. This
Agreement will not become effective and enforceable until after the expiration
of the seven-day revocation period.

22.
If any provision of this Agreement is held by any court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement. If paragraph 15 is held to be illegal,
void or unenforceable, you agree to promptly execute a valid general release and
waiver in favor of the Released Parties; provided, however, that such new
general release will not release or waive any Claims that were not covered by
paragraph 15; provided, however, that such new general release will not release
or waive any Claims that were not covered by paragraph 15.

23.
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, except that any existing obligations you have under any
confidentiality agreement entered into between you and the Company shall remain
in full force and effect. This Agreement may not be changed orally, and no
modification, amendment or waiver of any of the provisions contained in this
Agreement, nor any future representation, promise or condition in connection
with the subject matter hereof, shall be binding upon any party unless made in
writing and signed by such party.

24.
You may not assign any of your rights or obligations under this Agreement. The
Company may assign its rights and delegate its duties hereunder in whole or in
part to


10





--------------------------------------------------------------------------------




any affiliate of the Company or to any transferee of all or a portion of the
assets or business to which this Agreement relates. This Agreement shall inure
to the benefit of and shall be binding upon and enforceable by all Released
Parties.
25.
This Agreement may be executed in counterparts, each of which will be an
original, and all of which will constitute one and the same instrument.

26.
This Agreement is governed by the laws of the State of New York, without regard
to its conflict of law provisions.


11





--------------------------------------------------------------------------------




If this Agreement is acceptable to you, please indicate your agreement by
signing and dating the enclosed executed copy and returning it by July __, 2014.
Sincerely,
 
COTY INC.
 
 
 
/s/Jules P. Kaufman
 
By: Jules Kaufman
 
Senior Vice President and General Counsel
 

I acknowledge that I have read this Agreement, and that I understand and
voluntarily accept its terms.
THIS IS A LEGALLY ENFORCEABLE DOCUMENT.


/s/Ralph Macchio
 
7/21/14
Ralph Macchio
 
Date




12





--------------------------------------------------------------------------------




ATTACHMENT A
RELEASE CERTIFICATE
[TO BE SIGNED DURING THE 10-DAY PERIOD IMMEDIATELY FOLLOWING YOUR RETIREMENT
DATE]




I hereby acknowledge and agree that:
Coty Inc. (the “Company”) and I entered into an Agreement on July __, 2014 (the
“Agreement”) concerning my separation from service with the Company. A blank
copy of this Release Certificate (the “Certificate”) was attached to the
Agreement when it was given to me for review. I have had more time to consider
signing this Certificate than the ample time I was given to consider signing the
Agreement. I was encouraged to discuss the Agreement, including this
Certificate, with my attorney before executing either document, and have done
so.
In consideration of the agreements of the Company set forth in the Agreement I
hereby agree that this Certificate will be part of the Agreement, and that the
general release set forth in paragraph 15 of the Agreement is to be construed
and applied as if I had signed it on the day I sign this Certificate. This
Certificate extends the general release set forth in paragraph 15 of the
Agreement through the date on which I sign this Certificate.


I acknowledge that I have read this Certificate and that I understand and
voluntarily accept its terms.




THIS IS A LEGALLY ENFORCEABLE DOCUMENT.




Date:                    
Ralph Macchio
UHL
N:\USERS\Clients\7805-1 MACCHIO, RALPH (EM)\2014.07.15 Final Macchio Separation
Agreement.doc
08/11/14







13



